 

ieee aualacieatte

EE oo

 

wad?

oe ‘

it:

Case 1:20-cv-00216-MSM-PAS Document 339-4 Filed 08/07/20
ONY OLN ‘opuaiioep) ap seb

N (SOURHIQ ap ajuRrueg
Wit ‘eubues ap ody

sus) :0]ad

sauaueyy solo

eibap) ‘2a

SCLWUISLU UQIBIIUOIUS AF ON!

cea eee ewe mee eee eee i rrr rrr str rstsccess-e

SOUSA

saveweiel6 Ue yuOIUa aS ON

eee ee ee weiner OKO oR ro ee ee ee set et ene errr rrr rrr rrr rrr sso
. uw

{LO¢ JEW Ge

Ezdz das 90
96ESC69

L?L00 dd ODVLLNVS VLNNd
Léct Dvd OWA STIV3
OSVILNYS VLNOd OG

LPpl00 Ha OOVILNYS VLNNd
Lét# Sad OVAYHY ATTYS
OQOvVILNVS ¥LNOd O8
Saupury SIN] “BIBANY SAUOL

SIUBMIBA BIC)

‘UOISILUS
suoaendxS
OLS

ee 2 ee ee a ee

idiSeT GUSH

OUdJS/S1 AP o1suuNyy
‘O}UAIUIDE RY ap eyda.

VEISO4g ugN2aIg

JPOUapISsY UgO.aIG
UQUUOTY

Page 1 of 1 PagelD #: 16037

‘SQL GCL ‘08ad
«20,5 -RINMRSS
OUIMISEY) -OLaUgS

———
sajBuosiag sojeg

semua: a —

 

“4 mo Gn UY 6
3 ) oy SS ‘ il | *
WP thy wy hy he es

 

 

 

 

 

ail
